Case 1:16-cv-00375-FPG-JJM Document 95-7 Filed 03/25/19 Page 1 of 4




                 EXHIBIT 7
         Case 1:16-cv-00375-FPG-JJM Document 95-7 Filed 03/25/19 Page 2 of 4
                                                                     PAGEVOULT
                                                                     WEBPAGE CAPTURES FOR LEGAL USE




Document title:               MTB Group of Funds

Capture URL:                  https://www.sec.gov/Archives/edgar/data/830744/000131814805000430/
                              mtbform.htm

Captured site IP:            23.196.175.249

Page loaded at(UTC):          Mon, 18 Mar 2019 20:12:26 GMT

Capture timestamp (UTC):      Mon, 18 Mar 2019 20:26:04 GMT

Capture tool:                 v6.9.2

Collection server IP:        52.5.8.50

Browser engine:               Chrome/62.0.3202.9

Operating system:             Microsoft Windows NT 10.0.14393.0(10.0.14393.0)

PDF length:                  344

Capture ID:                   bcf63646-ae83-4fe7-8b71-6699261b4dfc

User:                         nka-skelly




                  PDF REFERENCE #*             fz1NHKERVDav7KaQyUcweB




                                                                                              HABIB0003838
 485BPOS 1 mtbform.htm

                                               Case 1:16-cv-00375-FPG-JJM Document 95-7 Filed 03/25/19 Page 3 of 4
                                                      1933 Act File No. 33-20673
                                                      1940 Act File No. 811-5514

                                 SECURITIES AND EXCHANGE COMMISSION
                                       Washington, D.C. 20549

                                                Form N -IA

 REGISTRATION STATEMENT UNDER THE SECURITIES ACT Of 1933                       X


      Pre-Effective Amendment No.


      Post-Effective Amendment No. 65


                                                 and/or

 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940               X


      Amendment No. 66                                                         X


                                         NIB GROUP OF FUNS
                                    (Retail/Institutional Funds)

                (Exact Name of Registrant as Specified in Charter)

            5800 Corporate Drive, Pittsburgh, Pennsylvania 15237-7010
                   (Address of Principal Executive Offices)

                                          (412) 288-1900
                                   (Registrant's Telephone Number)

                                C. Grant Anderson, Esquire
                                      Reed Smith LIP
                                Federated Investors Tower,
                                    1001 Liberty Avenue
                            Pittsburgh, Pennsylvania 15222-3779
                     (mane and Address of Agent for Service)
                 (Notices should be sent to the Agent for Service)

 It is proposed that this filing will become effective.

 __ immediately upon filing pursuant to paragraph (b) _X_ on August 30, 2005
 pursuant to paragraph (b)(1)(iii) _ 60 days after filing pursuant to paragraph
(a)(1)an                    pursuant to paragraph (a) (i) _ 75 days after filing
 pursuant to paragraph (a)(ii) on                 pursuant to paragraph (a)(ii)
 of Rule 465.

 If appropriate, check the folloAing box:

   This post-effective amendment designates a new effective data for a previously
 Tiled post-effective amendment.


                                                Copy to:

 Matthew Cl. Maloney, Esquire
 Dickstein Shapiro MorinS Oshinsky LLP
 2101 L Street, N.N.
 Washington, D.C. 20037




[Logo of MTB Group ofFunds]

 <R>

 wwwmtbfunds corn

 <a>

 Managed by MTh In                      Advisors,Inc. —www.mtbia.com

 <ft>


 RETAIL CLASS PROSPECTUS
(Fluctuating Funds): August 31. 2005
 CIA34 A SIL    3     [LAS E 11±A.F2S

 BM)F.14175
 MTH kmx--• Axe
 Edo legiauSuet-Tog.Bald HAM
 NITS Mallard Shme.unt Baud
 MID Mar Ycex:OsomIllool Pald
 MU,PamlylreamMaracipal Eta Favi
 MID SIM Done= Oeverragat Heed FaeS
 MTh 3114.T.IX COMrs.*Song Nod
 MTH LI S. Genvnuacca Haul Pad

 BALANCID FINDS
 Mm aANc.apnM
 MTh M..,;,-ed Alloaska Fasi—Ams.ire Csavrth
     Msafnd Afloat.FmS—Ceretrrailve
 MTH Mseapd Allocaoca

 SIOCKFUND3
 NDD EOM'tweffitel
 MTH Eq17hula rand
 NEM Ictesucaoral Etra; nod
 MTH UM Cap0=0F1.1
 MTH Lep Cap Sael Fund
 MTH Lew Cap Val.1/  1
                     4.1
 MTh MutCg CHae.fund
 MTH MU cap Ste:k FeeS
 MTH 1,4IH C.V7roonk Rod
 MID StnaLIC*Oimula Aar
 NMI Small Cap Hock Paed

• trotma        awe,fuel alto teen Clam dine

 <.Tt>




Document title: MTB Group of Funds
Capture URL: https://www.sec.gov/Archives/edgar/data/830744/000131814805000430/mtbform.htm
Capture timestamp(UTC): Mon, 18 Mar 2019 20:26:04 GMT                                                                   Page 1 of 343

                                                                                                                 HABIB0003839
                                                         Symbol. ACPLX(Pass B Shares) 63
 Small Cap Growth Fund                                   Symbol. ARPAX(Class A Shares).
                                             Case 1:16-cv-00375-FPG-JJM Document 95-7 Filed 03/25/19 Page 4 of 4
                                                         Symbol: ASEBX(Class B Shares):
                                                         Symbol ARPCX(Class C Shares) 66
 Small Cap Stock Fund                                    Symbol. GVAGX(Class A Shares)
                                                         Symbol: VSCSX(Class B Shares) 69
 Principal Securities of the Funds                                                       72
 Other Investment Strategies                                                             78
 Specific Risks 01 investing in the Funds                                                78
 How Are Shares Priced?                                                                  82
 How to Purchase, Redeem,and Exchange Shares                                             86
 Account and Share information                                                           90
 Who Manages the Funds?                                                                  92
 Sub.Advlsors                                                                            93
 Portfolio Managers                                                                     103
 Financial Highlights                                                                   108
 How to Obtain More Information About NIB Group of Funds                                123

‹Fl.>

 MTB RETAIL CLASS OF FUNDS

 FUND GOALS, STRATEGIES, RISKS AND PERFORMANCE

 <R>
Thu prospectus ofthe Teat offers Clam A Shares and Class B Shares of23 Funds. Including ten Stock Fumls. three Managed Allocation Funds. one Balanced Fund,and eight Bond Funds. and Class A. Class B and Class C Shares ofOM Stock Fund Codes septeate prospectus. the Trust offers one
or more additional classes ofshares(Insantional 1 Shares, Institutional II Shares, or Class S Shares)for each Fund covered by this prospectus(except fcc the three Managed Allocation Funds). In addition. under separate prospeanses, the Trust offers Class A,Class B,Institutionai Institutional 1.
kuntutional 11 resdor Clam S Shares ofam no Money Martel Funds




 The Mating pages desaibe the investment goals(objectives), strategies and principal risks ofeach Fund whose Class A Shwa,Class B Shares or Class C Shares an offered by this prospectus. There can be no assurance that a Fund will achieve its goal. However. each Fund endeavas to do so by
 following the strategies msd policies described in this prospectus.

The investment goal ofeach Fund may only be cheeped upon the apprmal ofa mammy of&a outstanding Shares ofthe Fund which may be affected by the changes Certain investment strategies may be changed without shareholder approval,aldsough a Fund will provide shareholdens with at least
60 days in= written mom ofa change in its SO.'s investment policy.

Perfonnanm and Financial History ofMTB Group of Funds M hich Succeeded the ARK Funds

 Emit ofthe followir.g Funds(a Successor Mill Fund)is me 3114GC140( to a corresponding ponfoho ofme ARK Funds pursuant to a reorganisation(ARK Reagens:awn)ulna tools place ocAugose 15. 2003 on August 22. 2003(together.the Clan* Date).

 <R>

 Suowaaor MTH Fund                            Former ARK P,10 iolnenelimea relened to as'"Areouning Survivor')

 IATS Llg• Cap Sawic Fund                     ARK V..Corny Pcniono

 sets &luny index Fond                        ARK ECM.), WO.Porno.

 MTB Erairly Indano Ford                      ARK Equiy[mane Pattern

 MRS lAd Cap Grower Find                      ARK Inn Can Stony Fordole

 MTB Sneil Cap ?Vein Fund                     ARK Sr..COO Eget/ FerWera

 NIB Lida Canaveral Fond                      ARK GaiiMI Goad,Polka."

 MTB Benne.Fund                               ARK Barone:se Natrona

 Mm Inca.Fund                                 ARKIr..Ralinle

 MTB Intennedole-Terrn Bond Fund              ARK IntannedWe Reed Iron.Portble

 MIS SnoroTerrn Gandrate Bond Fund            ARK Sr...Tenn BC.PiXtble

 MIS ~sea manse* BO. Fund                     ARK Mays.illIA,IMPOnk,

 MTB Penroylvone Muicieal Bond Fund           ARK Penroylvarie Toa.Free Roved o


<JR>
Prior to that date, each Successor Mill Fend had no investment operations. Accordingly.the performance infestation provided la the prospectus fbr periods ;situ a the Closing Date is historical information for the corresponding ARIL Fund. Each ofthe corresponding ARK Funds was managed by
Allied Investment Advisors. Inc.(AIA); which became a wholly-owned subsidiary of Manufacturers and Tradms Trust Company(MAT Bank)on April 1,2003, when MAT Bank Corporation acquired Allfird Financial ,Munn Bank(.A11Fint)and their affiliates 071 Aqua 22, 2003; the
mverteser-t advison.,. operations ofMAT Amer Manageasent, a department ofMAT Bank, whsch was the preReorganuatoon advisor to the Trust,were transferred to ALs.(which was renamed MTB Investment Ashman,hoe.). Effective on that date. M1131nvestment Advisors,Inc.(MIBLA)becanse
the urontinent achssor to the Trust Each Successor 3.1173 Fund has investment objectives and policies that are identical or substantially similar to those ofthe corresponding ARK Fund,although each Successor MTh Fund has different fee and expense arrangements than the corresponding ASK
Fund.

Performance and Flnandal Histot7 ofNUB Group of Funds Which Succeeded the Governor Funds

 Lack ofthe follouuss Funds(Successor MTB Fund)as a successor to a correspondsng portfolio ofthe Governor Funds(Corresponding Governor Fund)pursuant to a reorganization that took platens January S, 2001.

 <R>
 Smacewor MTB Fund                                         Correaponding Governor Fund

 MTB Yarrow.Equity fund                                    Harnatione Equity Fund

 arna Saall can Sank Fuld                                  AGOaeaa.Cgala Fund

 WS Managed Nloceition Rind—
 AdOreaVve Grovan                                          LanStyle Groern Fund

 NTS Manes.Aiwa.Furod
 Iratlerald Growl.                                         Lanny* Meld.* Ocean,RIM

NTS Managed Aroranon Fund
Gornavolivo Queer                                          !genie Cononrvadve Fund

 NTS Snon Dursoo,Gorwnrnorn
 Bend Fr.(torrnarn,AS1ON
 inedbAlenel Linked Dune.                                  Lnuted     GOvennere
      Gavenunant %nes                                      Stant.Fame


 <a>
Prior to that date each SUCCP.Ot MT13 Fend had no inveninent operations Accords:181y. the perforeneme infers:Innen and financial information provided in the prospectus for periods rise to Janusey S, 2001. is lnitcoml information fa the Commending Go.mos Fund Each ofthe
Corresponding Govemor Funds was managed thrones/ornery 8,2001 by Mmtindale Andres & Company LLC,winch became a subsidiary of MskT Bank on October 6,2000. On January 8,2001. MAT Asset Management, a department of NIAT Bank- assumed all advisor,- responsibilities. Each
Comespouthng Governor Fund had investment objectives and policies that are identical or sabstanhaly similar to that ofthe Successor 3.118 Fund. although the Corresponding Cover= Funds had damns fee and expense anar.eements

Price to August 15. 2003. MTB Group ofFunds was known m Vision Group ofFunds Prior to August 11. 2000; 'Woe Group ofFunds was known as Vision Group ofFunds,

Performance
 On the following pages is performance mformation for each Fend. Thus information gives you some mdscation ofthe risks ofan investment in a Field by compare* each Fund's performance with a broad mean.of market performance.'Slum past pm-formance ofa Fond does not necessarily
 predict future performance. the following information provides you with the historical performance information to assist you in analyzing how each Fund' investment robs may be balanced by thee potential rewards For more current performance information.call(800)836-2211

 Bar Charts




Document title: MTB Group of Funds
Capture URL: https://www.sec.gov/Archives/edgar/data/830744/000131814805000430/mtbform.htm
Capture timestamp(UTC): Mon, 18 Mar 2019 20:26:04 GMT                                                                                                                                                                                                                          Page 30f 343

                                                                                                                                                                                                                                                       HABIB0003841
